UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


CHARLIE BENNETT, III,                            §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §    CIVIL ACTION NO. 1:17-CV-375
                                                 §
COMMISSIONER OF SOCIAL                           §
SECURITY ADMINISTRATION,                         §
                                                 §
               Defendant.                        §

        ORDER OVERRULING OBJECTIONS AND ADOPTING REPORT AND
         RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       The Plaintiff requests judicial review of a final decision of the Commissioner of Social

Security Administration with respect to his application for disability-based benefits. This matter

has been referred to the Honorable Keith Giblin, United States Magistrate Judge, at Beaumont,

Texas, for consideration pursuant to applicable laws and orders of this court. The magistrate

judge submitted a report recommending that the decision of the Commissioner be affirmed. The

court has considered the report and recommendation filed on March 4, 2019 (Doc. No. 17), and

the Plaintiff’s objections (Doc. No. 18). The court has conducted a de novo review of the

objections in relation to the pleadings and the applicable law. See Fed. R. Civ. P. 72(b). After

careful consideration, the court concludes that the Plaintiff’s objections are without merit.

Therefore, the court ACCEPTS the magistrate judge’s recommendation, OVERRULES the

Plaintiff’s objections, and AFFIRMS the Commissioner’s denial of benefits.

       Plaintiff objects to the magistrate judge’s determination that the ALJ’s decision is supported
by substantial evidence. Plaintiff argues that the ALJ failed to give due consideration to the

medical opinion evidence in formulating Plaintiff’s residual functional capacity. The magistrate

judge correctly determined that substantial evidence supports the ALJ’s treatment of the medical

opinion evidence and took into consideration the effect, or lack of effect, they had on his residual

functional capacity. The magistrate judge correctly examined the ALJ’s treatment of the treating

physicians’ opinions in the record pertaining to Plaintiff’s limitations, and the ALJ’s hypothetical

to the vocational expert is consistent with the residual functional capacity determined by the ALJ.

       The court concludes that the magistrate judge correctly identified and discussed the points

of error argued by plaintiff and analyzed the points correctly. The magistrate judge properly

examined the entire record to determine that substantial evidence supports the administrative law

judge’s assessments and determinations and the Commissioner’s denial of benefits.

       Accordingly, all of the Plaintiffs objections are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct and the report of the magistrate judge is

ADOPTED. A final judgment will be entered in this case in accordance with the magistrate

         .
judge’s recommendation.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
       SIGNED at Beaumont, Texas, this 26th day of March, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
